Citation Nr: 1121412	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-31 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Walrond, Law Clerk


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty with the United States Navy from June 1956 to July 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Waco, Texas Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The RO denied service connection for bilateral hearing loss and tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Remand is required for compliance with VA's duty to assist.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In this case, the Veteran alleges the onset of hearing loss and tinnitus due to in-service noise exposure from the firing of anti-aircraft guns.  Current evidence of record does not provide a sufficient basis for a determination on the likelihood of such exposure. Remand is required to obtain personnel records documenting his duties in service.

The Veteran was examined in December 2009 by a VA audiologist.  The examination was insufficient for adjudication purposes because the examiner failed to address all competent and credible evidence of record in explaining the rationale for the opinion.  The VA audiology examiner did not consider the entirety of the Veteran's in-service noise exposure and post-service noise exposure in formulating his opinion.  For these reasons, the opinion rendered is inadequate. 

While there is a positive private medical opinion of record, the private audiologist noted the Veteran's reported history of having served in the Navy in sonar, a history of hearing loss of undefined years' duration, and a history of acoustic trauma.  The private report does not indicate that is it based upon a full and accurate history, even including a history provided by the Veteran.  The private examination report also failed to provide any rationale for the conclusory statement that the bilateral sensorineural hearing loss was most likely service connected.  Such a bare, conclusory opinion is of little probative value in determining whether the current disabilities of hearing loss and tinnitus are related to service, specifically the in-service noise exposure.  Remand is required to obtain a new examination with a complete and adequate rationale for the opinion rendered that is based upon a full and accurate history.

More complete personnel records may also be relevant in showing the degree of in-service noise exposure.  A request for any additional service personnel records should be made. 

Accordingly, the case is REMANDED for the following action:

1. Request military personnel records documenting the Veteran's duties and assignments during active military service.

2. Schedule the veteran for a VA audiology examination.  The relevant documents in the claims file should be reviewed in connection with the examination.  The examiner should identify the extent of the Veteran's hearing loss and tinnitus, if any.  The examiner should offer and opinion as to whether any currently diagnosed hearing impairment or tinnitus is at least as likely as not related to active military service, including the reported loud noise exposure in service.  In so opining, the examiner should consider and discuss the Veteran's reports of in-service noise exposure from gunfire, as well as reported post-service noise exposure from flight training and recreational motorcycle use.


If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2010).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


